*107Dissenting Opinion by
Judge Rogers :
I dissent from the court’s holding that the Pennsylvania Human Relations Commission may not order the payment of compensatory damages to the victim of an unlawful discriminatory practice as I did in Zamantakis v. Pennsylvania Human Relations Commission, 10 Pa. Commonwealth Ct. 107, 308 A. 2d 612 (1973), No. 1300 C.D. 1972. A careful reading of the record convinces me, however, that the amount of this award is excessive and is in fact based upon statements made by Mr. Straw to an undercover agent of the Commission investigating a complaint. We may not agree with the respondent’s opinions, but he is entitled to have them and to express them. In any case, they could not have been the occasion of mental distress to the complainant, Deborah Wilson, not having been made in her presence. Therefore, the amount of Three Thousand Five Hundred Dollars ($3500.00) was, in my opinion, excessive for the injuries testified to by the complainant and I would reduce it to the sum of Seven Hundred and Fifty Dollars ($750.00).